Citation Nr: 1725020	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that although the appeal was certified from an August 2012 rating decision reflecting a determination that no new and material evidence had been presented to reopen a claim of entitlement to service connection for COPD, the Board construes the Veteran's July 2012 statement requesting "reconsideration" of the denial of service connection for COPD in the September 2011 rating decision as a timely notice of disagreement with the September 2011 rating decision.  

The Veteran was scheduled for his requested Board videoconference hearing in June 2017, but withdrew the hearing.  


FINDING OF FACT

In June 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in June 2017, the Veteran, through his representative withdrew his appeal in writing.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


